[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-11543         ELEVENTH CIRCUIT
                                                                 SEPTEMBER 29, 2011
                                        Non-Argument Calendar
                                                                      JOHN LEY
                                      ________________________
                                                                       CLERK

                              D.C. Docket No. 1:10-cr-00204-CG-C-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,


                                                  versus

ANTONIO SEBASTIAN-ANTONIO,
a.k.a. Antonio Alberto Sebastian,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Southern District of Alabama
                                  ________________________

                                           (September 29, 2011)
Before TJOFLAT, WILSON and BLACK, Circuit Judges.

PER CURIAM:

      Elsie Mae Miller, appointed counsel for Antonio Sebastian-Antonio in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Sebastian-Antonio’s conviction

and sentence are AFFIRMED.




                                         2